Citation Nr: 1106945	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for radiculopathy in the 
lower extremities as secondary to service-connected low back 
strain superimposed on transitional L5 (lumbar spine disability). 

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spine disability. 

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1970 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In pertinent part of those rating 
decisions, the RO denied a claim for a higher evaluation for a 
lumbar spine disability and denied entitlement to service 
connection for bilateral sciatic nerve disorder.  The Veteran has 
perfected appeals as to both of these issues.  

While the Board addressed a claim for a TDIU in a March 2008 
decision, the matter is once again on appeal based on more recent 
assertions regarding the inability to work.  As described in 
greater detail below, the TDIU claim has been determined to be 
part of this appeal.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Initially, the Board notes that a review of the claims folder 
shows that there are Social Security Administration (SSA) records 
and an SSA determination that are not in the claims file and that 
may very well be pertinent to the matters in appeal.  Murinczak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  The Veteran has 
reported that he receives SSA disability benefits for his lumbar 
spine disability.  Since the SSA determination and the records 
upon which the agency based its determination are relevant to 
VA's adjudication of his pending claims, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).
A remand is also in order for the Agency of Original Jurisdiction 
(AOJ) to consider additional evidence received in the claims file 
since the last Supplemental Statement of the Case.  This 
evidence, including the report of a June 2009 VA spinal 
examination, specifically addresses the Veteran's lumbar spine 
disability.  While the Veteran's Representative's submitted a 
written waiver of consideration of such evidence by the AOJ in 
his December 2010 Informal Brief, that document only provides the 
waiver as it pertains to the issue of entitlement to service 
connection for radiculopathy in the lower extremities and it does 
not constitute as a waiver to the other issues on appeal.  

The Veteran should also be provided another VA examination to 
determine if he has any nerve problems in his lower extremities 
that are secondary to his lumbar spine disability.  The Board 
points out that is unclear from the record whether the Veteran 
has a current diagnosis for any nerve problems.  Although the 
report of a February 2004 MRI stated that there was "potential 
for impingement of the transmitting L5 nerves at entry to lateral 
recesses," further clinical examination was advised, and a June 
2006 electromyography study ruled out any evidence of sensory or 
motor peripheral neuropathy or lumbar radiculopathy.  Now, the 
most recent June 2009 VA spine examination shows a finding of 
radicular pain and parenthesis into the right lower extremity, 
but there is no indication that this finding was supported by 
electrodiagnostical evidence.  A remand is also needed to provide 
the Veteran with another VA neurologic examination to determine 
if the Veteran has any nerve problems in his lower extremities 
that are secondary to his lumbar spine disability.  

To ensure that the record contains sufficient medical evidence 
for adjudication of the claims, new VA neurological and 
orthopedic examinations are needed to evaluate the severity of 
the Veteran's lumbar spine disability and any associated 
neurologic disorders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

Furthermore, the AOJ should also consider whether entitlement to 
TDIU is warranted during the appeal of a higher rating for lumbar 
spine disability.  As noted in the INTRODUCTION, a claim for 
entitlement to TDIU was previously denied in a March 2008 Board 
decision.  However, the Veteran's June 2009 VA examination report 
shows that the Veteran reported that he retired from his work as 
a prison guard on account of his low back pain.  A request for 
TDIU is not a separate claim for benefits, but it is part of the 
adjudication of a claim for increased compensation.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Board thus finds that 
this appeal includes a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical and adjudicative 
records related to the award of disability 
benefits to the Veteran.  Associate any 
records received with the claims file.

2.  Obtain any outstanding records of 
pertinent VA or private treatment and 
associate any records received with the 
claims file.

3.  The Veteran should be afforded VA 
neurological and orthopedic examinations, 
with examiners who have reviewed his claims 
file in conjunction with the examination.  
All necessary tests and studies, 
specifically to include an EMG, should be 
conducted.  All clinical findings should be 
reported in detail.

At the orthopedic examination, the examiner 
should fully evaluate the severity of the 
Veteran's current back disability.  The 
examiner should address the full range of 
motion of the thoracolumbar spine, to include 
consideration of functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on repetitive motion.   
The examiner should indicate whether the 
Veteran has ankylosis of the spine.  The 
examiner should address whether the Veteran 
is experiencing a flare at the time of the 
examination.  If the Veteran is not 
experiencing a flare, the examiner should 
indicate whether it is possible to determine 
the Veteran's additional loss of function 
during a flare.

In the neurologic examination report, the 
examiner should determine if the Veteran has 
any neurological condition secondary to his 
service-connected back disability.  The 
examiner should especially consider whether 
the Veteran has radiculopathy of the lower 
extremities.  In this regard, the VA examiner 
is asked to indicate whether it is at least 
as likely as not (i.e., 50 percent or greater 
probability) that any neurological condition, 
including any lower extremity 
radiculopathy/neuropathy, found on 
examination is related to his service-
connected lumbar spine disability.  If so, 
the examiner must then fully describe the 
symptoms and severity of any such disorder 
found on examination.  

Finally, the examiners should be asked to 
provide an opinion as to the extent to which 
the Veteran's service-related disabilities 
impact his ability to secure and follow a 
substantially gainful occupation.  The 
examiners should set forth all pertinent 
findings, along with the complete rationale 
for the conclusions reached.  

4.  After undertaking the actions mentioned 
above, the AOJ should perform any additional 
development which it deems to be necessary.  
Then the AOJ should readjudicate the 
Veteran's claims for service connection, 
increased rating and TDIU, taking into 
consideration all of the evidence of record.   
If any benefit sought is not provided, the 
Veteran and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. 
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


